Citation Nr: 0001737	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  96-05 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a seizure disorder, claimed to be due to 
electroconvulsive therapy administered at a VA medical 
facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

The veteran had active service from October 1968 to June 
1971.

In January 1986, he claimed service connection for a 
psychiatric disorder that he attributed to a service-
connected gastrointestinal disability.  A March 1986 rating 
decision denied the claim.

In September 1995, he claimed benefits, under the provisions 
of 38 U.S.C.A. § 1151, for a convulsive disorder that he 
attributed to electroconvulsive therapy administered at a VA 
medical facility.  This appeal arises from a November 1995 
rating decision of the Columbia, South Carolina, Regional 
Office (RO) that denied the claim.

In a December 1998 decision, the Board of Veterans' Appeals 
(Board) remanded the case, pursuant to 38 U.S.C. § 5103(a), 
Robinette v. Brown, 8 Vet.App. 69, 80 (1995), and McKnight v. 
Gober, 131 F.3d 1483, 1484-5 (1997), to satisfy the VA duty 
to inform the veteran of evidence needed to complete his 
application for benefits, and pursuant to Murincsak v. Brown, 
2 Vet.App. 363 (1992), to obtain VA treatment records.


REMAND

In the December 1998 decision remanding the case for further 
development of the evidence, we noted:

At a November 1996 hearing, the veteran 
testified that his VA doctor had told him 
that "the seizures could be caused from 
the shock treatment."  Unfortunately, VA 
treatment records in the claims file end 
with one dated in August 1995, so it is 
not possible, on this record, to 
determine whether a diagnosis was ever 
made, whether the etiology of any current 
mental disorder was ever determined, or 
whether, as the veteran indicated during 
his most recent hospitalization, Tegretol 
was ever stopped.  Where the claimant has 
indicated that evidence is available that 
would support his claim, VA must obtain 
that evidence.  38 U.S.C.A. § 5103; 
Robinette, supra.  That is particularly 
true when the evidence is in VA files.  
See Murincsak v. Brown, 2 Vet.App. 363 
(1992).

In the decretal section of the decision, we directed the RO 
to obtain treatment records, including VA treatment records, 
prepared since 1994.  The case is again before the Board, but 
the required development has not been fully accomplished.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
treatment for a seizure disorder since 
1994.  The veteran's response, or lack 
thereof, to a letter seeking such 
information should be made a matter of 
record.  The RO should obtain legible 
copies of records of all treatment 
identified by the veteran and records of 
all VA treatment provided the veteran 
after 1994.  VA treatment records 
obtained should include, but not be 
limited to, a report of an August 1995 
psychological evaluation, remaining pages 
of a September 1995 report of a 
psychological evaluation, records of an 
April 1996 hospitalization, and all 
records or reports prepared by a Doctor 
Trujillano.

2.  After the foregoing actions have been 
taken, the RO should review the file to 
ensure completion of the required 
development.  When the required 
development has been completed, and all 
evidence obtained has been associated 
with the file, the RO should review the 
claim.  If the decision remains adverse 
to the veteran in any way, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until he is informed, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet.App. 
369 (1999); Booth v. Brown, 8 Vet.App. 109 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court), for additional evidentiary development or 
other action, must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


